 Case 2:18-cr-00292-JMA Document 69 Filed 09/19/19 Page 1 of 1 PageID #: 226
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
CPK                                               610 Federal Plaza
F. # 2018R02390                                   Central Islip, New York 11722



                                                  September 19, 2019

By ECF

Honorable Joan M. Azrack
United States District Judge
United States Courthouse
920 Federal Plaza
Central Islip, New York

              Re: U.S. v. Barakat, CR 18-292(JMA)

Dear Judge Azrack:

              In response to one of the Court Orders issued at the conference earlier today in
the above referenced case and its companion case, U.S. v. Khwaja, et. al., CR 18-607(JMA),
the government writes to indicate that the above-referenced case is not sealed. Although
defense counsel represented that the case was sealed, it is publicly available on PACER. In
addition, we checked with the Court reporter and the transcript of the plea taken on
September 12, 2019 in the above-referenced case is available to order and is not sealed.

                                                  Respectfully submitted,


                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:              /s
                                                  Charles P. Kelly
                                                  Assistant U.S. Attorney
                                                  (631) 715-7866




cc: Defense Counsel
